Exhibit 10.2
AMENDMENT NO. 2 TO THE CONSULTING SERVICES AGREEMENT
This Amendment No. 2, effective the 15th day of December, 2009, (“Amendment
No. 2 Date”) is by and between Idera Pharmaceuticals, Inc., a Delaware
corporation, having a place of business at 167 Sidney Street, Cambridge,
Massachusetts 02139 (hereinafter referred to as “Idera”) and Karr Pharma
Consulting, LLC, having a place of business at 707 Dominion Drive, St. Louis,
Missouri 63131 (hereinafter referred to as the “Consultant”). Idera and
Consultant may be referred to herein individually as a “Party” and collectively
as the “Parties.”
Background
The Parties entered into a Consulting Services Agreement (“Agreement”), dated
January 1, 2008 (“Effective Date”), which set forth certain terms and conditions
for the Consultant to perform services for Idera.
The Parties amended the Agreement on December 16, 2008, to extend the term
through December 31, 2009.
The Parties now desire to amend the Agreement to further extend the term through
December 31, 2010.
Now, Therefore, the Parties hereby agree as follows:
Section 2 of the Agreement shall be amended and restated in its entirety as
follows:
TERM. This Agreement commences on the Effective Date and continues until
December 31, 2010 (such period, as it may be extended, being referred to as the
“Consultation Period”), unless sooner terminated in accordance with the
provisions of Section 4.
All other terms and conditions of the Agreement, as amended on December 16,
2008, remain in full force and effect.
IN WITNESS WHEREOF, the Parties have executed this Amendment No. 2 as of the
Amendment No. 2 Date.

                      Idera Pharmaceuticals, Inc.       Karr Pharma Consulting,
LLC    
 
                    By: /s/ Louis J. Arcudi, III

      By: /s/ Robert W. Karr

   
Louis J. Arcudi, III
     
Robert W. Karr, M.D.
   
Chief Financial Officer
               
 
                   
Date:
  12-18-09       Date:   12-15-09    
 
 
 
         
 
   

Confidential

Page 1 of 4



--------------------------------------------------------------------------------



 



CONSULTING AGREEMENT
     THIS CONSULTING AGREEMENT (the “Agreement”), made this 1st day of January,
2008 (“Effective Date”) is entered into by Idera Pharmaceuticals, Inc., a
Delaware corporation with its principal place of business at 167 Sidney Street,
Cambridge, MA 02139 (the “Company”), and Karr Pharma Consulting, LLC, having a
place of business located at 30 Ox Bow Lane, Essex, Connecticut 06426 (the
“Consultant”). Company and Consultant may be referred to herein individually as
a “Party” and collectively as the “Parties.”
INTRODUCTION
     The Company desires to retain the services of the Consultant and the
Consultant desires to perform certain Services, as defined below, for the
Company. In consideration of the mutual covenants and promises contained herein
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged by the Parties, the Parties agree as follows:
     1.      Services. The Consultant agrees to perform such consulting,
advisory and related services to and for the Company as may be reasonably
requested from time to time by the Company (“Service”). Such Services shall be
performed at such location, on such days, and at such times as may be reasonably
agreed by the Company and the Consultant. Such Services, if any, shall be
performed on an as needed basis.
     2.      Term. This Agreement shall commence on the Effective Date and shall
continue until December 31, 2008 (such period, as it may be extended, being
referred to as the “Consultation Period”), unless sooner terminated in
accordance with the provisions of Section 4.
     3.      Compensation.
               3.1    Consulting Fees. The Consultant shall be entitled to $375
per hour, not to exceed $3,000 per day, of Service actually performed by the
Consultant hereunder. The Consultant shall submit to the Company monthly
statements, in a form satisfactory to the Company, detailing Services performed
for the Company in the previous month. The Company shall pay to the Consultant
consulting fees with respect to all Services actually performed and invoiced
within 30 days after Company’s receipt of each monthly invoice.
               3.2    Reimbursement of Expenses. The Company shall reimburse the
Consultant for all reasonable and necessary expenses incurred or paid by the
Consultant in connection with, or related to, the performance of his Services
under this Agreement. The Consultant shall submit to the Company itemized
monthly statements, in a form satisfactory to the Company, of such expenses
incurred in the previous month. The Company shall pay to the Consultant amounts
shown on each such statement within 30 days after Company’s receipt thereof.
Notwithstanding the foregoing, the Consultant shall not incur total expenses in
excess of $ 1,000 per month without the prior written approval of the Company.
               3.3    Benefits. The Consultant shall not be entitled to any
benefits, coverages or privileges made available to employees of the Company,
including, without limitation, social security, unemployment, medical or pension
payments.

Page 2 of 4



--------------------------------------------------------------------------------



 



     4.      Termination. Each of the Company and the Consultant may terminate
the Consultation Period upon 30 days’ prior written notice to the other Party.
In the event of such termination, the Consultant shall be entitled to payment
for Services performed and expenses paid or incurred prior to the effective date
of termination, subject to the limitation on reimbursement of expenses set forth
in Section 3.2. Notwithstanding the foregoing, the Company may terminate the
Consultation Period, effective immediately upon receipt of written notice, if
the Consultant breaches or threatens to breach any provision of this Agreement
or Section 7, 8 or 9 of the Employment Agreement (as defined below).
     5.      Cooperation. The Consultant shall use his best efforts in the
performance of his obligations under this Agreement. The Company shall provide
such access to its information and property as may be reasonably required in
order to permit the Consultant to perform his obligations hereunder. The
Consultant shall cooperate with the Company’s personnel, shall not interfere
with the conduct of the Company’s business and shall observe all rules,
regulations and security requirements of the Company concerning the safety of
persons and property.
     6.      Employment Agreements.
                    (a)      The Company and the Consultant acknowledge and
agree that this Consulting Agreement shall take effect immediately following the
effectiveness of the Consultant’s resignation as an officer and employee of the
Company and the termination of the Employment Period (as defined in the
Employment Agreement dated as of December 5, 2005 between the Company and the
Consultant (the “Employment Agreement”)).
                    (b)      The Consultant hereby agrees that during the
Consulting Period he shall continue to be bound by and subject to the provisions
of Sections 7, 8 and 9 of the Employment Agreement, as if he continued to be an
employee of the Company during the Consultation Period and that references in
such Sections to the termination or cessation of employment shall be deemed to
mean the termination or cessation of the Consultation Period hereunder. For
example, as a result of this Section 6(b), the Consultant shall be subject to
and bound by the non-competition and non-solicitation obligations set forth in
Section 8 of the Employment Agreement during the Consultation Period and for a
period of one year after the termination or cessation of the Consultation Period
for any reason.
     7.      Independent Contractor Status. The Consultant shall perform all
Services under this Agreement as an “independent contractor” and not as an
employee or agent of the Company. The Consultant is not authorized to assume or
create any obligation or responsibility, express or implied, on behalf of, or in
the name of, the Company or to bind the Company in any manner.
     8.      Notices. All notices required or permitted under this Agreement
shall be in writing and shall be deemed effective upon personal delivery or upon
deposit in the United States Post Office, by registered or certified mail,
postage prepaid, addressed to the other Party at the address shown above, or at
such other address or addresses as either Party shall designate to the other in
accordance with this Section 8.

Page 3 of 4



--------------------------------------------------------------------------------



 



     9.      Pronouns. Whenever the context may require, any pronouns used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular forms of nouns and pronouns shall include the plural,
and vice versa.
     10.     Entire Agreement. This Agreement constitutes the entire agreement
between the Parties and supersedes all prior agreements and understandings,
whether written or oral, relating to the subject matter of this Agreement.
     11.     Amendment. This Agreement may be amended or modified only by a
written instrument executed by both the Company and the Consultant.
     12.     Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the laws of the Commonwealth of Massachusetts.
     13.     Successors and Assigns. This Agreement shall be binding upon, and
inure to the benefit of, both Parties and their respective successors and
assigns, including any corporation with which, or into which, the Company may be
merged or which may succeed to its assets or business, provided, however, that
the obligations of the Consultant are personal and shall not be assigned by him.
     14.     Miscellaneous.
               14.1    No delay or omission by the Company in exercising any
right under this Agreement shall operate as a waiver of that or any other right.
A waiver or consent given by the Company on any one occasion shall be effective
only in that instance and shall not be construed as a bar or waiver of any right
on any other occasion.
               14.2    The captions of the sections of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement.
               14.3    In the event that any provision of this Agreement shall
be invalid, illegal or otherwise unenforceable, the validity, legality and
enforceability of the remaining provisions shall in no way be affected or
impaired thereby.
     IN WITNESS WHEREOF, the Parties have executed this Agreement as of the
Effective Date.

                  IDERA PHARMACEUTICALS, INC.       KARR PHARMA CONSULTING, LLC


By:
   /s/ Lou Arcudi       By:    /s/ Robert W. Karr
 
                Lou Arcudi       Robert W. Karr, M.D.
CFO
               
Date:
   1-2-08       Date:    1-2-08
 
               

Page 4 of 4